DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 34 are objected to because of the following informalities:  
Claim 1 recites in lines 3-4, “a wireless communications protocol defining a series of connection intervals”. The examiner believes it should read, “a Bluetooth communications protocol defining a series of eSCO connection intervals”.
Claim 15 recites in lines  2-3, “a wireless communications protocol defining a series of connection intervals”. The examiner believes it should read, “a Bluetooth communications protocol defining a series of eSCO connection intervals”.
Claim 34 recites in lines  5-6, “a wireless communications protocol defining a series of connection intervals”. The examiner believes it should read, “a Bluetooth communications protocol defining a series of eSCO connection intervals”.
  Appropriate corrections are required.

Drawings
The drawings are objected to because figures 1 and 2 should be labeled as “PRIOR ART”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 4 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 25 depend on respective claims 4 and 24; therefore, they are objected due to their dependency on respective claims 4 and 24, since they inherit all the limitations of respective claims 4 and 24.
Note: the claims will be allowed only after all the objections to the claims are resolved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-17, 19-23, 26-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134138 A1 (Madhavan et al., hereinafter Madhavan) in view of US 20060092871 A1 (Nishibayashi et al., hereinafter Nishibayashi).
	Regarding claim 1, Madhavan discloses a  method for managing communications (Fig. 1, where “AP11” manages resource allocation for terminals “SAT1-SAT10”) in a wireless environment  (Fig. 1, “wireless communication system”) including a plurality of wireless links communicating data between a plurality of wireless communication devices (Figs. 6, 8 and pars. [0043], [0075], [0207], please see wireless communication links between communication devices “AP11” and “SAT1-SAT10”) according to a wireless communications protocol defining a series of connection intervals (par. [0075], “an aggregated frame (e.g., A-Medium Access Control (MAC) Protocol Data Unit (A-MPDU) or the like…” or WLAN protocol among others; pars. [0211]-[0212], “frame interval…”), each connection interval including a series of frames for communicating packets (par. [0041], “may be what is called a frame or may be what is called a packet”), the method comprising:
	storing interval segmentation data specifying multiple interval segments for each connection interval (par. [0120], “buffer 104”, devices such as STAs and APs comprise at least buffering memory to store segmentation data), each interval segment including a subset of the series of frames (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames (each aggregated frame in the aggregated frame may be called a subframe)… to the terminals 1 to 6 by DL-OFDMA “, the claim does not specify what/who is doing the storing), including a first interval segment allocated to transmissions of packets and at least one additional interval segment allocated to retransmissions of failed packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames…”; par. [0203], “…limits the retransmission period of the frame is activated, and, if the acknowledgement response frame to the frame is not received until the expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed”); and
	using the interval segmentation data to manage a timing of packet transmissions and packet retransmissions by the plurality of wireless communication devices via the plurality of wireless links (pars. [0084], [0203] “information designating the timing with which the uplink transmission is to be performed may be configured therein. It is also acceptable to configure therein information designating the communication scheme (UL-OFDMA, UL-MU-MIMO, or UL-OFDMA & MU-MIMO) of the uplink transmission”).
	Madhavan further disclose where the re-transmission frames are aggregated with the ACK response, but not data frames (par. [0138]); however, Madhavan does not explicitly  disclose where 
each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals; and each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals.
	In related art concerning communications method for wireless LANS, Nishibayashi discloses where 
	each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  at “TXOP period 1”, corresponding to transmission frame); and
	each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals (Fig. 15 and par. [0090], “the HC acquires TXOP period 2, and transmits… data frames 158 as retransmission targets upon aggregating them…”, corresponding to retransmission frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi ’s teachings where 
each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals; and each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that by allowing transmission frames at a specific interval and retransmission frames at another period/interval, the frames can be aggregated and in that manner save additional signaling as well as decrease possible collisions.
	Regarding claim 15, Madhavan discloses a method for managing communications (Fig. 1, where “AP11” manages resource allocation for terminals “SAT1-SAT10”) via a wireless link between first and second wireless communication devices (Figs. 6, 8 and par. [0043], please see wireless communication links between first and second communication devices “AP11” and “SAT1-SAT10”, where the order can change. Also, the communication can be between “STAs” or between “APs”) according to a wireless communications protocol defining a series of connection intervals (par. [0075], “an aggregated frame (e.g., A-Medium Access Control (MAC) Protocol Data Unit (A-MPDU) or the like…” or WLAN protocol among other), each connection interval including a series of frames for communicating packets (par. [0041], “may be what is called a frame or may be what is called a packet”), the method comprising:
accessing, by the first wireless communication device, interval segmentation data specifying multiple interval segments for each connection interval (par. [0120], where the information can be accessed from a “buffer 104” or memory, devices such as STAs and APs comprise at least buffering memory to store segmentation data), each interval segment including a subset of the series of frames, including a first interval segment allocated to transmissions of packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames (each aggregated frame in the aggregated frame may be called a subframe)… to the terminals 1 to 6 by DL-OFDMA “, where the first wireless communication device can be any device) and at least one additional interval segment allocated to retransmissions of failed packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames…” par. [0203], “…limits the retransmission period of the frame is activated, and, if the acknowledgement response frame to the frame is not received until the expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed”).
	Madhavan further disclose where the re-transmission frames are aggregated with the ACK response, but not data frames (par. [0138]); however, Madhavan does not explicitly  disclose transmitting packets, from the first wireless communication device to the second wireless communication device, only during the first interval segment; and retransmitting failed packets, from the first wireless communication device to the second wireless communication device, only during the at least one additional interval segment. 
	Nishibayashi discloses 
	transmitting packets, from the first wireless communication device to the second wireless communication device, only during the first interval segment (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  at “TXOP period 1”, corresponding to transmission frame); and
	retransmitting failed packets, from the first wireless communication device to the second wireless communication device, only during the at least one additional interval segment (Fig. 15 and par. [0090], “the HC acquires TXOP period 2, and transmits… data frames 158 as retransmission targets upon aggregating them…”, corresponding to retransmission frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi ’s teachings about  transmitting packets, from the first wireless communication device to the second wireless communication device, only during the first interval segment; and retransmitting failed packets, from the first wireless communication device to the second wireless communication device, only during the at least one additional interval segment with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that by allowing transmission frames at a specific interval and retransmission frames at another period/interval, the frames can be aggregated and in that manner save additional signaling as well as decrease possible collisions.
	Regarding claim 28, Madhavan discloses  a method for managing communications (Fig. 1, where “AP11” manages resource allocation for terminals “SAT1-SAT10”) in a wireless environment (Fig. 1, “wireless communication system”) including a plurality of wireless links communicating data between a plurality of wireless communication devices (Figs. 6, 8 and pars. [0043] and par. [0075], please see wireless communication links between communication devices “AP11” and “SAT1-SAT10”) according to a wireless communications protocol using a defined set of wireless communication resources (par. [0075], “an aggregated frame (e.g., A-Medium Access Control (MAC) Protocol Data Unit (A-MPDU) or the like…” or WLAN protocol among other. Where communication resources include, frames, slots, sub-frames, etc.), the method comprising:
	storing wireless communication resource segmentation data defining multiple resource segments (par. [0120], “buffer 104”, devices such as STAs and APs comprise at least buffering memory to store segmentation data), including (a) a first resource segment, comprising a first subset of the set of wireless communication resources, allocated to transmissions of packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames (each aggregated frame in the aggregated frame may be called a subframe)… to the terminals 1 to 6 by DL-OFDMA “, where the first wireless communication device can be any device) and (b) at least one additional resource segment, each comprising an additional subset of the set of wireless communication resources, allocated to retransmissions of failed packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames…”; par. [0203], “…limits the retransmission period of the frame is activated, and, if the acknowledgement response frame to the frame is not received until the expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed”); and
using the wireless communication resource segmentation data, to manage wireless transmissions and retransmissions of packets by the plurality of wireless communication devices via the plurality of wireless links (Fig. 1 and pars [0072] and [0203], where “AP11” manages resource allocation for terminals “SAT1-SAT10”).
	Madhavan further disclose where the re-transmission frames are aggregated with the ACK response, but not data frames (par. [0138]); however, Madhavan does not explicitly  disclose where each wireless communication device performs packet transmissions using the first resource segment, but not the at least one additional resource segment; and each wireless communication device performs packet retransmissions using the at least one additional resource segment but not the first resource. 
	Nishibayashi discloses 
	each wireless communication device performs packet transmissions using the first resource segment, but not the at least one additional resource segment (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  at “TXOP period 1”); and
	each wireless communication device performs packet retransmissions using the at least one additional resource segment but not the first resource segment (Fig. 15 and par. [0090], “the HC acquires TXOP period 2, and transmits… data frames 158 as retransmission targets upon aggregating them…”, corresponding to retransmission frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi ’s teachings where each wireless communication device performs packet transmissions using the first resource segment, but not the at least one additional resource segment; and each wireless communication device performs packet retransmissions using the at least one additional resource segment but not the first resource segment with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that by allowing transmission frames at a specific interval and retransmission frames at another period/interval, the frames can be aggregated and in that manner save additional signaling as well as decrease possible collisions.
	Regarding claim 34, Madhavan discloses  a system for managing communications (Fig. 1, where “AP11” manages resource allocation for terminals “SAT1-SAT10”) in a wireless environment (Fig. 1, “wireless communication system”), the system comprising:
	a plurality of wireless communication devices (Fig. 1, where “AP11” manages resource allocation for terminals “SAT1-SAT10”);
	a plurality of wireless links between the plurality of wireless communication devices (Figs. 6, 8 and pars. [0043] and par. [0075], please see wireless communication links between communication devices “AP11” and “SAT1-SAT10”), each wireless link configured for communication of signals according to a wireless communications protocol defining a series of connection intervals (par. [0075], “an aggregated frame (e.g., A-Medium Access Control (MAC) Protocol Data Unit (A-MPDU) or the like…” or WLAN protocol among other), each connection interval including a defined number of frames for communicating packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames (each aggregated frame in the aggregated frame may be called a subframe)… to the terminals 1 to 6 by DL-OFDMA “, where the first wireless communication device can be any device); and
	non-transitory memory (pars. [0120], [0220], “buffer 104”, “RAM”, “ROM”, “EPROM”…) storing interval segmentation data specifying multiple interval segments for each connection interval (pars. [0120], [0220], where the segmented intervals are stored in the memory), each interval segment including a subset of the series of frames, including a first interval segment allocated to transmissions of packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames (each aggregated frame in the aggregated frame may be called a subframe)… to the terminals 1 to 6 by DL-OFDMA “, the claim does not specify what/who device contains the memory that does the storing) and at least one additional interval segment allocated to retransmissions of failed packets (par. [0072], “the access point transmits frames (aggregated frames each containing a plurality of data frames…”; par. [0203], “…limits the retransmission period of the frame is activated, and, if the acknowledgement response frame to the frame is not received until the expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed”); and where the plurality of wireless communication devices are configured to use the interval segmentation data to manage timing for packet transmissions and packet retransmissions (pars. [0084], [0203] “information designating the timing with which the uplink transmission is to be performed may be configured therein. It is also acceptable to configure therein information designating the communication scheme (UL-OFDMA, UL-MU-MIMO, or UL-OFDMA & MU-MIMO) of the uplink transmission”).
	Madhavan further disclose where the re-transmission frames are aggregated with the ACK response, but not data frames (par. [0138]); however, Madhavan does not explicitly  disclose where each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals; and each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals.
	Nishibayashi discloses where 
	each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  at “TXOP period 1”, corresponding to transmission frame); and
	each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals (Fig. 15 and par. [0090], “the HC acquires TXOP period 2, and transmits… data frames 158 as retransmission targets upon aggregating them…”, corresponding to retransmission frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi’s teachings where each wireless communication device performs packet transmissions only during the first interval segment in respective connection intervals; and each wireless communication device performs packet retransmissions only during the at least one additional interval segment in respective connection intervals with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that by allowing transmission frames at a specific interval and retransmission frames at another period/interval, the frames can be aggregated and in that manner save additional signaling as well as decrease possible collisions.
	Regarding claim 2, Madhavan and Nishibayashi disclose all the limitations of claim 1. Madhavan further discloses where the packet transmissions and retransmissions comprise transmissions and retransmissions of audio packets (par. [0217], “voice (AC_VO)”).
	Regarding claims 3 and 16, Madhavan and Nishibayashi disclose all the limitations of claims 1 and 15, respectively. Madhavan further discloses where the step of using the interval segmentation data to manage a timing of packet transmissions (par. [0082],” information designating the timing with which the uplink transmission is to be performed may be configured therein…”) and packet retransmissions by the plurality of wireless communication devices is performed by a shared controller configured to communicate with the plurality of wireless communication devices (par. [0124], “The controller 101 is configured to divide the frames (the aggregated frames or the like) to be transmitted to the plurality of selected terminals into a plurality of groups …”).
	Regarding claims 8, 19, 29 and 37, Madhavan and Nishibayashi disclose all the limitations of claims 1, 15, 28 and 34, respectively. 
	Madhavan does not specifically  disclose where the first interval segment allocated to transmissions of packets includes a larger subset of frames than each of the at least one additional interval segment allocated to retransmissions of failed packets.
	Nishibayashi discloses where the first interval segment allocated to transmissions of packets includes a larger subset of frames than each of the at least one additional interval segment allocated to retransmissions of failed packets (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  please see the shorter TXOP period 2 required, since the number of retransmissions packets are usually less than transmission packets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi’s teachings where the first interval segment allocated to transmissions of packets includes a larger subset of frames than each of the at least one additional interval segment allocated to retransmissions of failed packets with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that allocating less resources for retransmission packets is a logical step to implement, since the number of retransmissions packets are usually less than transmission packets.  
	Regarding claims 9 and 20, Madhavan and Nishibayashi disclose all the limitations of claims 1 and 15, respectively. 
	Madhavan does not specifically  disclose where the first interval segment allocated to transmissions of packets; a second interval segment allocated to first retransmissions of failed packets; and a third interval segment allocated to second retransmissions of failed packets.
	Nishibayashi discloses where the first interval segment allocated to transmissions of packets; a second interval segment allocated to first retransmissions of failed packets; and a third interval segment allocated to second retransmissions of failed packets (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”, where there  the retransmissions  next to each other would increase reliability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi ’s teachings where the first interval segment allocated to transmissions of packets; a second interval segment allocated to first retransmissions of failed packets; and a third interval segment allocated to second retransmissions of failed packets with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that  having a number of retransmissions increases reliability.  
	Regarding claims 10 and 21, Madhavan and Nishibayashi disclose all the limitations of claims 9 and 20, respectively. 
	Madhavan does not specifically  disclose where the first interval segment is larger than the second interval segment, and the second interval segment is larger than the third interval segment.
	Nishibayashi discloses where the first interval segment is larger than the second interval segment, and the second interval segment is larger than the third interval segment (Fig. 15 and par. [0090], “HC has transmitted an IAC frame and a plurality of MPDUs with sequence numbers “1” to “4” upon aggregating them…”  please see the shorter TXOP period 2 required, since the number of retransmissions packets are usually less than transmission packets and the number of retransmission/s for the initial transmission packets gets even smaller).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi’s teachings where the first interval segment is larger than the second interval segment, and the second interval segment is larger than the third interval segment with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that allocating less resources for retransmission packets is a logical step to implement, since the number of retransmissions packets are usually less than transmission packets and the number of  retransmission/s for the initial transmission packets gets even smaller.  
	Regarding claims 11 and 22, Madhavan and Nishibayashi disclose all the limitations of claims 1 and 15, respectively. 
	Madhavan does not specifically  disclose where the interval segmentation data specifies: the first interval segment allocated to transmissions of packets; a second interval segment allocated to first retransmissions of failed packets; a third interval segment allocated to second retransmissions of failed packets; and a fourth interval segment allocated to third retransmissions of failed packets.
	Nishibayashi discloses where the interval segmentation data specifies: the first interval segment allocated to transmissions of packets (Fig. 15 and par. [0090], “TXOP period 1” includes “a plurality of MPDUs with sequence numbers ‘1’ to ‘4’"); a second interval segment allocated to first retransmissions of failed packets (Fig. 15 and par. [0090], “TXOP period 2” retransmitting "1" and "4") ; a third interval segment allocated to second retransmissions of failed packets (Fig. 15 and par. [0090], where the number of retransmission varies based on quality desired, resources available among others. Usually, 3 to 4 retransmissions are used/required); and a fourth interval segment allocated to third retransmissions of failed packets (Fig. 15 and par. [0090], please see the shorter TXOP period 2 required, since the number of retransmissions packets are usually less than transmission packets and the number of retransmission/s for the initial transmission packets gets even smaller).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi’s teachings where the interval segmentation data specifies: the first interval segment allocated to transmissions of packets; a second interval segment allocated to first retransmissions of failed packets; a third interval segment allocated to second retransmissions of failed packets; and a fourth interval segment allocated to third retransmissions of failed packets with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that allocating less resources for retransmission packets is a logical step to implement, since the number of retransmissions packets are usually less than transmission packets and the number of  retransmission/s for the initial transmission packets gets even smaller. In addition,  a number of 3 retransmission packets is generally used; however, 4 retransmissions adds reliability in areas with high communication traffic/links. 
	Regarding claims 12 and 23, Madhavan and Nishibayashi disclose all the limitations of claims 11 and 22, respectively. 
	Madhavan does not specifically  disclose where the first interval segment is larger than the second interval segment, the second interval segment is (a) equal to or larger than the third interval segment, and (b) larger than the fourth interval segment.
	Nishibayashi discloses where the first interval segment is larger than the second interval segment, the second interval segment is (a) equal to or larger than the third interval segment, and (b) larger than the fourth interval segment (Fig. 15 and par. [0090], please see the shorter TXOP period 2 required, since the number of retransmissions packets are usually less than transmission packets and the number of retransmission/s for the initial transmission packets gets even smaller).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nishibayashi’s teachings where the first interval segment is larger than the second interval segment, the second interval segment is (a) equal to or larger than the third interval segment, and (b) larger than the fourth interval segment with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that allocating less resources for retransmission packets is a logical step to implement, since the number of retransmissions packets are usually less than transmission packets and the number of  retransmission/s for the initial transmission packets gets even smaller. In addition,  a number of 3 retransmission packets is generally used; however, 4 retransmissions adds reliability in areas with high communication traffic/links.
	Regarding claim 13, Madhavan and Nishibayashi disclose all the limitations of claim 1. Madhavan further discloses where 
	each of the plurality of wireless links communicates data according to a respective connection interval timing (par. [0082],” information designating the timing with which the uplink transmission is to be performed may be configured therein…”); and
	the method further comprises using a shared controller to synchronize the connection interval timing for the plurality of wireless links (Fig. 1 and pars. [0082], [0121], [0203], “the controller 101…transmit a beacon frame for the purpose of periodically notifying attributes and synchronization information of a Basic Service Set (BSS) of the access point…”, “SAT1-SAT10”).
	Regarding claim 14, Madhavan and Nishibayashi disclose all the limitations of claim 1. Madhavan further discloses where each of the plurality of wireless links communicates data according to a respective connection interval timing (par. [0082],” information designating the timing with which the uplink transmission is to be performed may be configured therein…”); and the step of managing the timing for packet transmissions and packet retransmissions by the plurality of wireless communication devices via the plurality of wireless links comprises communicating, from a shared controller to at least one wireless communication device associated with each respective wireless link, communication timing information indicating: (a) the interval segmentation data or data derived from the interval segmentation data (pars. [0211]-[0212], “frame interval…”); and (b) synchronization information for synchronizing the connection interval timing for the plurality of wireless links (Fig. 1 and pars. [0082], [0121], [0203], “the controller 101…transmit a beacon frame for the purpose of periodically notifying attributes and synchronization information of a Basic Service Set (BSS) of the access point…”, “SAT1-SAT10”).
	Regarding claim 17, Madhavan and Nishibayashi disclose all the limitations of claim 15. Madhavan further discloses where: 
	the first wireless communication device comprises a base station (par. [0151], “base station 400”, “APs” are base stations); and
	the second wireless communication device comprises a wireless headset (par. [0162], where headsets are a type of “a wearable device”).
	Regarding claim 26, Madhavan and Nishibayashi disclose all the limitations of claim 24. Madhavan further discloses where the first wireless communication device determining or accessing frame assignment data comprises the first wireless communication device randomly selecting a particular frame in each of the multiple interval segments assigned for communications by the first wireless communication device (par. [0202], “a waiting time at the time of random access based on CSMA/CA is assumed to be the sum of a fixed time and a random time, and it can say that such a definition is made to clarify the fixed time”).
	Regarding claim 27, Madhavan and Nishibayashi disclose all the limitations of claim 24. Madhavan further discloses where the first wireless communication device determining or accessing frame assignment data comprises the first wireless communication device receiving frame allocation data from a shared controller (par. [0124], “The controller 101 is configured to divide the frames (the aggregated frames or the like) to be transmitted to the plurality of selected terminals into a plurality of groups …”).
	Regarding claim 30, Madhavan and Nishibayashi disclose all the limitations of claim 28. Madhavan further discloses where the set of wireless communication resources comprises a defined set of time-slots for wireless communications (par. [0215], “slot time”).
	Regarding claim 31, Madhavan and Nishibayashi disclose all the limitations of claim 28. Madhavan further discloses where the set of wireless communication resources comprises a defined group of frequencies for wireless communications (par. [0042], “Orthogonal Frequency Division Multiple Access (OFDMA)”).
	Regarding claim 32, Madhavan and Nishibayashi disclose all the limitations of claim 28. Madhavan further discloses where the wireless communications protocol comprises a spread-spectrum protocol, and the set of wireless communication resources comprises a set of codes defined by the spread-spectrum protocol (par. [0038], “wireless Local Area Network (LAN)”, WLAN networks use spread-spectrum protocols).
	Regarding claim 33, Madhavan and Nishibayashi disclose all the limitations of claim 28. Madhavan further discloses where for each respective wireless link in the plurality of wireless links:
determining or accessing, by respective wireless communication devices associated with the respective wireless link, frame assignment data for the respective wireless link specifying a particular frame in each of the multiple interval segments assigned for communications via the respective wireless link (par. [0124], “The controller 101 is configured to divide the frames (the aggregated frames or the like) to be transmitted to the plurality of selected terminals into a plurality of groups …”); and
transmitting (pars. [0072],[0124]) and retransmitting packets, by the respective wireless communication devices, only in the particular frames specified by the frame assignment data for the respective wireless link (pars. [0072],[0124], “the access point transmits frames (aggregated frames each containing a plurality of data frames…”; par. [0203], “…limits the retransmission period of the frame is activated…expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed”).
	

Claims 7, 18 and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan in view of Nishibayashi and further in view of US 2015/0111610 A1 (Hwang et al., hereinafter Hwang).
	Regarding claims 7, 18 and 36, Madhavan and Nishibayashi disclose all the limitations of claims 1, 15 and 34, respectively. 
	Madhavan does not specifically disclose where the wireless communications protocol defining a series of connection intervals comprises a Bluetooth protocol defining a series of eSCO intervals.
	In related art concerning for Bluetooth and WLAN coexistence, Hwang discloses where the wireless communications protocol defining a series of connection intervals comprises a Bluetooth protocol  (par. [0045], “BT connection“) defining a series of eSCO intervals (pars. [0045]-[0046], “extended synchronous connections orientated (eSCO) link for voice call”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hwang’s teachings where the wireless communications protocol defining a series of connection intervals comprises a Bluetooth protocol defining a series of eSCO intervals with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that eSCO intervals transmission or retransmission segmentation would benefit from the bundling of packets/frame to prevent packet collisions between slave devices in a Bluetooth frequency hopping system/network. 

	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan in view of Nishibayashi and further in view of DE 202010009381 U1.
	Regarding claim 35, Madhavan and Nishibayashi disclose all the limitations of claim 34. 
	Madhavan does not specifically disclose where  the plurality of wireless communication devices comprises a plurality of wireless headsets and associated base stations; and each wireless link comprises a wireless link between a respective base station and a respective wireless headset.
	In related art concerning a communication system and device for its coordination, DE 202010009381 U1 discloses where 
	the plurality of wireless communication devices comprises a plurality of wireless headsets (Fig. 4, headset 110, 120 and 130) and associated base stations (Fig. 4, base stations 10, 20 and 30); and
	each wireless link comprises a wireless link between a respective base station and a respective wireless headset (Fig. 4, please see “voice channel s1, s2 and s3 voice information and an information channel i1, i2 or i3” links).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use DE 202010009381 U1’s teachings where the plurality of wireless communication devices comprises a plurality of wireless headsets and associated base stations; and each wireless link comprises a wireless link between a respective base station and a respective wireless headset with the wireless communication method disclosed by Madhavan because one of ordinary skill in the art would have recognized that venues such as concerts, theaters, call centers, schools, office buildings among others would have setting where various users in a system would require a one-to-one connection between respective base stations and headsets.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
06/18/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649